                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MELONIE R. GARCIA‐MARQUEZ,

       Plaintiff,

v.                                                           Civ. No. 19‐598 GBW

ANDREW SAUL,
Commissioner of the
Social Security Administration,

       Defendant.


             ORDER GRANTING EXTENSION OF BRIEFING DEADLINES

       This matter comes before the Court upon Plaintiff’s Motion for Extension of Time

in Which to File Her Motion. Doc. 23. Plaintiff does not indicate in her motion whether

she sought Defendant’s concurrence or whether Defendant opposes her request for

extension. Under Local Rule 7.1(a), a party must seek concurrence for her motion and

indicate whether the motion is opposed or else her motion may be denied. See

D.N.M.LR‐Civ. 7.1(a). However, given that Plaintiff is proceeding pro se, the Court will

overlook the omission on this occasion. Therefore, the Court GRANTS Plaintiff’s

motion and hereby extends the briefing deadlines in this case by fourteen (14) days.

       IT IS THEREFORE ORDERED AS FOLLOWS:

       (1)    Plaintiff shall file a Motion to Reverse or Remand Administrative Agency
              Decision with Supporting Memorandum on or before December 31, 2019;
(2)       Defendant shall file a Response on or before March 2, 2020;

(3)       Plaintiff may file a Reply on or before March 16, 2020;

(4)       All supporting memoranda filed pursuant to this Order shall cite the
          transcript or record in support of assertions of fact and shall cite authority1
          in support of propositions of law; and

(5)       All requests for extension of time altering the deadlines herein shall be
          made through a motion to the Court. If the parties concur in seeking an
          extension of time, they shall submit a stipulated proposed order to the
          Court for approval.




                                          _________________________________________
                                          GREGORY B. WORMUTH
                                          UNITED STATES MAGISTRATE JUDGE
                                          Presiding by Consent




1   Citation of unpublished opinions must be in accordance with Tenth Circuit Rule 32.1.

                                                  2
